Citation Nr: 0116642	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an original compensable rating for mitral 
valve prolapse with chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994, when he retired.  This case initially came to the Board 
of Veterans' Appeals (Board) on appeal from a February 1998 
RO decision which granted service connection for mitral valve 
prolapse with a noncompensable evaluation.  The veteran 
appeals for a higher evaluation.  The Board remanded the case 
in February 2000 for further development, and the case was 
returned to the Board in May 2001.  

In October 1999, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim as 
described below.  38 C.F.R. §§ 3.103, 3.159 (2000).  

Service connection for mitral valve prolapse was granted by a 
February 1998 decision with a noncompensable evaluation.  In 
light of the fact that the veteran has appealed the initial 
disability rating assigned for mitral valve prolapse, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application.  

On VA examination in September 1997, the veteran complained 
of intermittent, deep, throbbing pain in the left chest which 
seemed to occur without notice and was not related to 
activity, time of day, or stressful events.  The diagnosis 
noted a history of mitral valve prolapse.  

During the October 1999 Travel Board hearing, the veteran 
testified that he experienced chest pains a minimum of three 
or four times per week, but not daily.  He said that he did 
not take any sort of cardiac medication to treat his 
symptoms.  

The veteran was afforded a VA examination in March 2000 as 
requested by the Board in its February 2000 remand.  The 
examiner's clinical impression was that there was no evidence 
for valvular heart disease.  The examiner noted that an 
earlier electrocardiogram conducted in September 1998 
reflected a normal left ventricular size and function and 
normal mitral valve.  No evidence of mitral valve prolapse 
was shown at that time.  

An April 2000 VA echocardiography report reflects normal left 
ventricular mass, size and function.  Right heart function 
and size was also within normal limits.  No mitral valve 
prolapse was shown.  

The veteran underwent a VA cardiac stress test in April 2000.  
The test was stopped due to fatigue and METs (metabolic 
equivalent) achieved were not reported.  It was noted that 
his peak heart rate was 127 which was 80 percent of the 
target rate.  The examiner noted that the veteran was unable 
to walk long enough due to fatigue and experienced no chest 
pain during exercise.  

As noted in the February 2000 Board Remand, under 38 C.F.R. 
Part 4, Diagnostic Code 7016 and 7000, a veteran's disability 
will be measured and rated in relation to METs.  A MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, as it is in this situation, and a laboratory 
determination of METs by exercise testing cannot be 
accomplished for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.101 
Note 2 (2000).  This estimation was not accomplished in this 
case.  Thus, the matter must be remanded again.

The Board is aware that it is obligated by law to ensure that 
the RO complies with its directives and compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board notes that the 
veteran's representative argues that the VA examination does 
not comport with the Board's Remand because such did not 
include a measurement of METs and failed address whether more 
than light manual labor was precluded.  Upon review of the 
medical evidence submitted subsequent to the 2000 Board 
Remand, it is noted that while an actual measurement of METs 
was not possible due fatigue, the examiner also failed to 
provide an estimate expressed in METs.  Such measurements are 
necessary in order to issue a decision on the merits of the 
claim.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C. § 5103A(d)).  Given the nature of this 
case, the Board concludes that an additional VA medical 
opinion and possibly examination is necessary to fully comply 
with the February 2000 Board Remand, including a 
determination of the actual or estimated measurement of METs.  
While the Board regrets the delay involved in again remanding 
this case, proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  


In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should forward the claims 
folder, including the most recent 
examination to the examiners who 
conducted the examination.  After 
reviewing that data, the examiners should 
enter an estimation as to the METs likely 
present due to the mitral valve prolapse.  
If that can not be done with out 
examination, such examination should be 
entered.  As needed, the veteran should 
be scheduled for a VA cardiovascular 
examination to determine the current 
severity of his service-connected mitral 
valve prolapse.  All indicated testing in 
this regard should be accomplished and 
all findings reported in detail.

The examiner should be provided with a 
copy of the rating criteria for the 
cardiovascular system, including 
Diagnostic Code 7000 and 7016, effective 
on January 12, 1998, as well as a copy of 
the criteria in effect prior to that 
date.  

The examiner should review the entire 
claims file, including a copy of this 
remand order.  Following examination of 
the veteran (if needed) and review of the 
claims file, the physician should comment 
as to whether his heart disease is such 
that more than light manual labor is 
precluded and whether his heart disease 
is such that more than sedentary 
employment is precluded.  

The examiner also must indicate (by 
estimation as needed) the level of 
metabolic equivalent (MET) that the 
veteran is capable of, and comment on 
whether there is associated left 
ventricular dysfunction, dyspnea, 
fatigue, angina, dizziness or syncope.  
If an actual calculation of METs is not 
possible due to medical reasons, the 
examiner must provide an estimation of 
the level of activity expressed in METs 
and supported by specific examples.  A 
complete rationale for any opinion 
expressed must be provided.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further 
pertinent guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Thereafter, the case should be 
readjudicated by the RO.  To the extent 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  The adjudication of the 
claim on appeal should include 
consideration of whether "staged ratings" 
are warranted. Fenderson, 12 Vet. App. at 
119.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he is notified.  The Board intimates no 
opinion as to the ultimate outcome in 
this case but the action taken herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ro's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

